PER Curiam.
In this cause the Chief-Justice, Mr. Justice Cockrell and Mr. Justice Shackleford are of opinion that the decrees appealed from should be affirmed, while Mr. Justice Hocicer, Mr. Justice Whitfield and Mr. Justice Carter are of the opinion that they should be reversed. Under these circumstances, upon the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 South. Rep. 51, an order will be entered affirming the decrees from which the appeal was taken, at the cost of appellant.